Exhibit 10.3

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
March 22, 2019, (the “Effective Date”) is entered into by and between Leaf Group
Ltd., a Delaware corporation (the “Company”) and Adam Wergeles (the
“Executive”).

WHEREAS, the Executive and the Company previously entered into that certain
Employment Agreement, dated as of March 27, 2018 (the “Prior Agreement”),
pursuant to which the Executive currently serves as the Company’s Executive Vice
President and General Counsel;

WHEREAS, the Company desires to continue to employ the Executive as the
Company’s Executive Vice President and General Counsel; and

WHEREAS, the Executive and the Company agree that the Prior Agreement is amended
and restated in its entirety as set forth in this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.            Employment Period.  Subject to the provisions for earlier
termination hereinafter provided, the Executive’s employment hereunder shall be
for a term commencing on the Original Effective Date and ending on the
fourth (4th) anniversary of the Original Effective Date (the “Employment
Period”).  For purposes of this Agreement, “Original Effective Date” shall mean
the date on which Executive commenced employment with the Company (i.e.,
April 16, 2018).  The Executive’s employment hereunder is terminable at will by
the Company or by the Executive at any time (for any reason or for no reason),
subject to the provisions of Section 4 hereof.  This Amended and Restated
Agreement is effective as of the Effective Date.

2.            Terms of Employment.

(a)          Position and Duties.

(i)           During the Employment Period, the Executive shall serve as the
Company’s Executive Vice President and General Counsel, reporting to the Chief
Executive Officer or his or her designee, and shall perform such duties as are
usual and customary for such position.  At the Company’s request, the Executive
shall serve the Company and/or its subsidiaries and affiliates in other
capacities in addition to the foregoing consistent with the Executive’s role as
Executive Vice President and General Counsel of the Company.  In the event that
the Executive, during the Employment Period, serves in any one or more of such
additional capacities, the Executive’s compensation shall not be increased
beyond that specified in Section 2(b) hereof.  In addition, in the event the
Executive’s service in one or more of such additional capacities is terminated,
the Executive’s compensation, as specified in Section 2(b) hereof, shall not be
diminished or reduced in any manner as a result of such termination provided
that the Executive otherwise remains employed under the terms of this Agreement.

(ii)          During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive may be entitled, the Executive
agrees to devote the Executive’s full business time and attention to the
business and affairs of the Company.  Notwithstanding the foregoing, during the
Employment Period, it shall not be a violation of this Agreement for the
Executive to engage in any of the following activities:  (A) serve on boards,
committees or similar bodies of charitable or nonprofit organizations,
(B) fulfill limited teaching, speaking and writing engagements on a volunteer
basis, and/or (C) holding economic interests in companies in which the Executive
does not take an operating role (not to exceed a five percent (5%) interest in
any company), in each case, so long as such activities do not, individually or
in the aggregate, materially interfere or conflict with the performance of the
Executive’s duties and responsibilities under this Agreement.





1

--------------------------------------------------------------------------------

 



 

(iii)         During the Employment Period, the Executive shall perform the
services required by this Agreement at the Company’s principal offices located
in Santa Monica, California (the “Principal Location”), except for travel to
other locations as may be necessary to fulfill the Executive’s duties and
responsibilities hereunder.

(b)          Compensation, Benefits, Etc.

(i)           Base Salary.  During the Employment Period, the Executive shall
receive a base salary equal to three hundred twenty-five thousand
dollars ($325,000) per annum (the “Base Salary”).  The Base Salary shall be
reviewed annually by the Compensation Committee (the “Compensation Committee”)
of the Company’s Board of Directors (the “Board”) and may be increased from time
to time by the Compensation Committee in its sole discretion.  The Base Salary
shall be paid in installments in accordance with the Company’s applicable
payroll practices, as in effect from time to time, but no less often than
monthly.

(ii)          Annual Bonus.  In addition to the Base Salary, the Executive shall
be eligible to earn, for each fiscal year of the Company ending during the
Employment Period, a discretionary cash performance bonus (an “Annual Bonus”)
under the Company’s bonus plan or program applicable to senior executives.  The
Executive’s target Annual Bonus (the “Target Bonus”) shall initially be set at
fifty percent (50%) of the Base Salary actually paid for such year.  The actual
amount of the Annual Bonus shall be determined on the basis of the attainment of
Company performance metrics and/or individual performance objectives, in each
case, as established and approved by the Board or the Compensation Committee (or
their designee) in its sole discretion after consultation with the Company’s
Chief Executive Officer.  Payment of any Annual Bonus(es), to the extent any
Annual Bonus(es) become payable, will be contingent upon the Executive’s
continued employment through the applicable payment date, which shall occur on
the date on which annual bonuses are paid generally to the Company’s similarly
situated executives.

(iii)         Equity Awards.  In addition to any previous grants granted to the
Executive prior to the date hereof, the Executive shall be eligible for the
grant of additional equity awards under the Plan from time to time as determined
by the Compensation Committee in its sole discretion.

(iv)         Incentive, Savings and Retirement Plans.  During the Employment
Period, the Executive shall be eligible to participate in all other incentive
plans, practices, policies and programs, and all savings and retirement plans,
practices, policies and programs, in each case that are available generally to
similarly situated executives of the Company, subject in all cases to the terms
and conditions (including eligibility requirements) of such plans, practices,
policies and programs.

(v)          Welfare Benefit Plans.  During the Employment Period, the Executive
and the Executive’s dependents shall be eligible to participate in such welfare
benefit plans, practices, policies and programs (including, as applicable,
medical, dental, disability, employee life, group life and accidental death
insurance plans and programs) maintained by the Company for its similarly
situated executives, subject in all cases to the terms and conditions (including
eligibility requirements) of such plans, practices, policies and programs.

(vi)         Expenses.  During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable business expenses
incurred by the Executive in accordance with the terms and conditions of the
Company’s expense reimbursements policies in effect from time to time for
similarly situated executives of the Company.

(vii)        Fringe Benefits.  During the Employment Period, the Executive shall
be entitled to such fringe benefits and perquisites as are provided by the
Company to its similarly situated executives from time to time, in accordance
with the policies, practices and procedures of the Company, and shall receive
such additional fringe benefits and perquisites as the Company may, in its
discretion, from time-to-time provide.  Nothing contained in
Sections 2(b)(iv)-(v) hereof or this Section 2(b)(vii) shall, or shall be
construed to, obligate the Company to adopt or maintain any incentive, savings,
retirement, welfare, fringe benefit or other plan(s) or program(s) at any time.





2

--------------------------------------------------------------------------------

 



 

(viii)       Vacation, Personal or Sick Days.  During the Employment Period, the
Executive shall not be entitled to a fixed number of paid vacation, personal or
sick days per year.  As a salaried employee, the Company expects the Executive
to use the Executive’s judgment to take time off from work for vacation or other
personal time in a manner consistent with completing the Executive’s work in a
timely fashion, providing excellent service to the Company’s customers and
partners and avoiding inconveniencing the Executive’s co-workers.

3.            Termination of Employment.

(a)          Death or Disability.  The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period.  Either
the Company or the Executive may terminate the Executive’s employment in the
event of the Executive’s Disability during the Employment Period.  For purposes
of this Agreement, “Disability” shall mean a disability as determined under the
Company’s applicable long-term disability plan that prevents the Executive from
performing the Executive’s duties under this Agreement (even with a reasonable
accommodation by the Company) for a period of six (6) months or more.  If any
question shall arise as to whether during any period the Executive is disabled
so as to be unable to perform the essential functions of the Executive’s then
existing position or positions with or without reasonable accommodation, the
Executive may, and at the request of the Company shall, submit to the Company a
certification in reasonable detail by a physician selected by the Company to
whom the Executive or the Executive’s guardian has no reasonable objection as to
whether the Executive is so disabled or how long such disability is expected to
continue, and such certification shall for the purposes of this Agreement be
conclusive of the issue.  The Executive shall cooperate with any reasonable
request of the physician in connection with such certification.  If such
question shall arise and the Executive shall fail to submit such certification,
the Company’s determination of such issue shall be binding on the
Executive.  Nothing in this Section Error! Reference source not found. shall be
construed to waive the Executive’s rights, if any, under existing law including,
without limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et
seq. and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

(b)          Cause.  The Company may terminate the Executive’s employment during
the Employment Period for Cause or without Cause.  For purposes of this
Agreement, “Cause” shall have the meaning set forth in the Plan.

(c)          Termination by the Executive.  The Executive’s employment may be
terminated by the Executive for any reason, including with Good Reason.  For
purposes of this Agreement, “Good Reason” shall mean the occurrence of any one
or more of the following events, in any case, without the Executive’s prior
written consent, unless the Company fully corrects the circumstances
constituting Good Reason (provided such circumstances are capable of correction)
as provided below:

(i)           a demotion or material diminution of the Executive’s position,
authority, duties or responsibilities (other than any insubstantial action not
taken in bad faith and which is promptly remedied by the Company upon notice by
the Executive); provided that “Good Reason” does not include a change in title,
authority, duties and/or responsibilities following a Change in Control (as
defined in the Plan) if (A) the Executive’s new title is that of a senior
officer of the entity surviving such Change in Control (or, if applicable, its
parent company if such entity has a parent company) reporting directly to an
executive officer of the entity surviving such Change in Control (or, if
applicable, its parent company, if such entity has a parent company), and the
Executive’s authority, duties and responsibilities are commensurate with such
title or (B) (1) the entity surviving such Change in Control (or, if applicable,
its parent company if such entity has a parent company) continues to operate the
Company’s principal businesses as a separate unit, division or subsidiary or
combines the Company’s principal businesses with one of its existing units,
divisions or subsidiaries and (2) the Executive’s new title is that of a senior
officer of such unit, division or subsidiary reporting directly to an executive
officer of such unit, division or subsidiary (or to an executive officer of the
entity surviving the Change in Control or parent company thereof) and (in either
case), the Executive’s authority, duties and responsibilities are commensurate
with such title and similar in scope (with respect to such unit, division or
subsidiary) to the authority, duties and responsibilities of the Executive prior
to the Change in Control;

(ii)          a requirement that the Executive report to work more than
thirty (30) miles from the Company’s Principal Location (not including normal
business travel required of the Executive’s position) or, to the extent such
requirement would not constitute a material change in the geographic location at
which the





3

--------------------------------------------------------------------------------

 



 

Executive must perform services under this Agreement within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), such
higher number of miles from the Company’s Principal Location as would constitute
a material change in the geographic location at which the Executive must perform
services under this Agreement within the meaning of Section 409A of the Code;

(iii)         a material reduction in the Executive’s base salary; or

(iv)         a material breach by the Company of its material obligations
hereunder.

Notwithstanding the foregoing, the Executive will not be deemed to have resigned
for Good Reason unless (1) the Executive provides the Company with written
notice setting forth in reasonable detail the facts and circumstances claimed by
the Executive to constitute Good Reason within sixty (60) days after the date of
the occurrence of any event that the Executive knows or should reasonably have
known to constitute Good Reason, (2) the Company fails to cure such acts or
omissions within thirty (30) days following its receipt of such notice, and
(3) the effective date of the Executive’s termination for Good Reason occurs no
later than sixty (60) days after the expiration of the Company’s cure period.

(d)          Notice of Termination.  Any termination by the Company for Cause,
or by the Executive for Good Reason, shall be communicated by a Notice of
Termination to the other parties hereto given in accordance with Section 10(b)
hereof.  For purposes of this Agreement, a “Notice of Termination” means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated and (iii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than
sixty (60) days after the giving of such notice).  The failure by the Executive
or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.

(e)          Termination of Offices and Directorships.  Upon termination of the
Executive’s employment for any reason, unless otherwise specified in a written
agreement between the Executive and the Company, the Executive shall be deemed
to have resigned from all offices, directorships, and other employment positions
if any, then held with the Company or any of its subsidiaries, and shall take
all actions reasonably requested by the Company to effectuate the foregoing.

4.            Obligations of the Company upon Termination.

(a)          Without Cause, For Good Reason, Death or Disability.  Subject to
Section 4(d) hereof, if the Executive incurs a “separation from service” from
the Company (within the meaning of Section 409A(a)(2)(A)(i) of the Code, and
Treasury Regulation Section 1.409A-1(h)) (a “Separation from Service”) during
the Employment Period (the date of such Separation from Service, the “Date of
Termination”) by reason of (1) a termination of the Executive’s employment by
the Company without Cause; (2) a termination of the Executive’s employment by
the Executive for Good Reason; or (3) a termination of the Executive’s
employment by reason of the Executive’s death or Disability (each of (1), (2)
and (3), a “Qualifying Termination”):

(i)           The Executive (or the Executive’s estate or beneficiaries, if
applicable) shall be paid, in a single lump-sum payment on the Date of
Termination, the aggregate amount of the Executive’s earned but unpaid Base
Salary through the Date of Termination (the “Accrued Obligations”), to the
extent not previously paid.

(ii)          In addition, subject to Section 4(d) hereof and the Executive’s
(or the Executive’s estate’s or beneficiaries’, if applicable) timely execution
and non-revocation of a Release (as defined below), the Executive (or the
Executive’s estate or beneficiaries, if applicable) shall be paid:

(A)         an amount equal to twelve (12) months’ of the Base Salary in effect
on the Date of Termination, payable in a single lump-sum payment on the
sixtieth (60th) day following the





4

--------------------------------------------------------------------------------

 



 

Date of Termination; and

(B)          any unpaid Annual Bonus to which the Executive would have become
entitled for any fiscal year of the Company that ends on or before the Date of
Termination had the Executive remained employed through the payment date,
payable in a single lump-sum payment on the date on which annual bonuses are
paid to the Company’s senior executives generally for such calendar year, but in
no event later than March 15th of the calendar year following the calendar year
in which the Date of Termination occurs, with the actual date within such period
determined by the Company in its sole discretion.

(iii)         In addition, subject to Section 4(d) hereof and conditioned upon
the Executive’s (or the Executive’s estate’s or beneficiaries’, if applicable)
timely execution and non-revocation of a Release, during the period commencing
on the Date of Termination and ending on the twelve (12)-month anniversary of
the Date of Termination or, if earlier, the date on which the Executive becomes
eligible for coverage under the group health plan of a subsequent employer (of
which eligibility the Executive hereby agrees to give prompt notice to the
Company) (in any case, the “COBRA Period”), subject to the Executive’s valid
election to continue healthcare coverage under Section 4980B of the Code and the
regulations thereunder, the Company shall continue to provide the Executive and
the Executive’s eligible dependents with coverage under its group health plans
at the same levels and the same cost to the Executive as would have applied if
the Executive’s employment had not been terminated based on the Executive’s
elections in effect on the Date of Termination), provided, however, that (1) if
any plan pursuant to which such benefits are provided is not, or ceases prior to
the expiration of the period of continuation coverage to be, exempt from the
application of Section 409A of the Code under Treasury Regulation
Section 1.409A-1(a)(5), or (2) the Company is otherwise unable to continue to
cover the Executive under its group health plans, then, in either case, an
amount equal to each remaining Company subsidy shall thereafter be paid to the
Executive as currently taxable compensation in substantially equal monthly
installments over the continuation coverage period (or the remaining portion
thereof).

(iv)         In addition, subject to Section 4(d) hereof and conditioned upon
the Executive’s (or the Executive’s estate’s or beneficiaries’, if applicable)
timely execution and non-revocation of a Release, any portion of the Executive’s
outstanding compensatory equity awards that vest solely based on continued
service that would have vested during the 12 months following the Date of
Termination had the Executive remained employed for such period shall vest and
become immediately exercisable.

The payments and benefits described in the preceding Sections 4(a)(ii) through
(iv) are referred to herein as the “Severance.”  Notwithstanding the foregoing,
it shall be a condition to the Executive’s (or the Executive’s estate’s or
beneficiaries’, if applicable) right to receive the Severance that the Executive
(or the Executive’s estate or beneficiaries, if applicable) execute and deliver
to the Company an effective release of claims in a form and manner satisfactory
to the Company (the “Release”) within any legally-required review period, if
any, following the Date of Termination and that the Executive (or the
Executive’s estate or beneficiaries, if applicable) not revoke such Release
during any applicable revocation period.

(b)          For Cause, Without Good Reason or Other Terminations.  If the
Company terminates the Executive’s employment for Cause, the Executive
terminates the Executive’s employment without Good Reason, or the Executive’s
employment terminates for any other reason not enumerated in this Section 4, in
any case, during the Employment Period, the Company shall pay to the Executive
the Accrued Obligations in cash within thirty (30) days after the Date of
Termination (or by such earlier date as may be required by applicable law).

(c)          In Connection with a Change in Control.  In addition to any
payments or benefits due to the Executive under Section 4(a) above (if any),
subject to and conditioned upon the Executive’s (or the Executive’s estate’s or
beneficiaries’, if applicable) timely execution and non-revocation of a Release,
if the Executive’s employment is terminated by the Company without Cause or by
the Executive with Good Reason and, in either case, a Change in Control
(A) occurs on or within ninety (90) days after the Date of Termination or
(B) has occurred within one (1) year before the Date of Termination:

(i)           All outstanding compensatory equity awards that vest solely based
on continued service that have not yet vested shall conditionally vest and, as
applicable, become exercisable on the later of the





5

--------------------------------------------------------------------------------

 



 

Date of Termination and the date of such Change in Control (and such vesting
shall become unconditional upon such execution and non-revocation of a Release);
provided,  however, that if the Executive fails to timely execute or revokes the
Release, all such conditionally vested awards (and any shares received in
respect of such awards) shall be forfeited upon such failure or revocation
(subject to repayment by the Company to the Executive of any amounts (if any)
paid by the Executive with respect to shares underlying such conditionally
vested awards).  For the avoidance of doubt, if a Qualifying Termination occurs
prior to a Change in Control, all outstanding, unvested compensatory equity
awards that would otherwise terminate on the Date of Termination shall remain
outstanding and eligible to vest solely upon a Change in Control occurring
within ninety (90) days after the Date of Termination (but shall not otherwise
vest following the Date of Termination) and shall terminate on the
ninetieth (90th) day following the Date of Termination if a Change in Control
has not occurred on or prior to such ninetieth (90th) day (or such earlier
expiration date applicable to the award (other than due to a termination of
employment)).

(ii)          In addition, subject to Section 4(d) hereof and conditioned upon
the Executive’s (or the Executive’s estate’s or beneficiaries’, if applicable)
timely execution and non-revocation of a Release, the Executive (or the
Executive’s estate or beneficiaries, if applicable) shall be paid, in a single
lump-sum payment, an amount equal to a pro rata portion of the Executive’s
Annual Bonus earned in the fiscal year prior to the fiscal year in which the
Date of Termination occurs, with such pro-ration determined based on the number
of days elapsed in the calendar year through the Date of Termination relative to
the total number of days in the fiscal year of termination.

(d)          Six-Month Delay.  Notwithstanding anything to the contrary in this
Agreement, no compensation or benefits, including without limitation any
severance payments or benefits payable under this Section 4, shall be paid to
the Executive during the six (6)-month period following the Executive’s
Separation from Service if the Company determines that paying such amounts at
the time or times indicated in this Agreement would be a prohibited distribution
under Section 409A(a)(2)(B)(i) of the Code.  If the payment of any such amounts
is delayed as a result of the previous sentence, then on the first business day
following the end of such six (6)-month period (or such earlier date upon which
such amount can be paid under Section 409A of the Code without resulting in a
prohibited distribution, including as a result of the Executive’s death), the
Company shall pay the Executive (or the Executive’s estate or beneficiaries, if
applicable) a lump-sum amount equal to the cumulative amount that would have
otherwise been payable to the Executive during such period.

(e)          Exclusive Benefits.  Except as expressly provided in this Section 4
and subject to Section 5 hereof, the Executive shall not be entitled to any
additional payments or benefits upon or in connection with the Executive’s
termination of employment.

(f)           Equity Award Agreements.  For the avoidance of doubt, nothing
contained in this Agreement is intended to result in any vesting terms that are
less favorable to the Executive than those contained in any applicable Equity
Award Agreement and, to the extent that the vesting terms contained in any such
Equity Award Agreement are more favorable to the Executive than those provided
herein, including, without limitation, this Section 4, the terms of such Equity
Award Agreement shall control.

5.            Non-Exclusivity of Rights.  Amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.

6.            Excess Parachute Payments, Limitations on Payments.

(a)          Best Pay Cap.  Notwithstanding any other provision of this
Agreement, in the event that any payment or benefit received or to be received
by the Executive (including any payment or benefit received in connection with a
termination of the Executive’s employment, whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement) (all such payments and
benefits, including the payments and benefits under Section 4 hereof, being
hereinafter referred to as the “Total Payments”) would be subject (in whole or
part), to excise tax imposed under Section 4999 of the Code (the “Excise Tax”),
then, after taking into account any reduction in the Total Payments provided by
reason of Section 280G of the Code in such other plan, arrangement or agreement,
the cash severance payments under this Agreement shall first be reduced, and the
noncash severance





6

--------------------------------------------------------------------------------

 



 

payments hereunder shall thereafter be reduced, to the extent necessary so that
no portion of the Total Payments is subject to the Excise Tax but only if
(1) the net amount of such Total Payments, as so reduced (and after subtracting
the net amount of federal, state and local income taxes on such reduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such reduced Total Payments) is greater than
or equal to (2) the net amount of such Total Payments without such reduction
(but after subtracting the net amount of federal, state and local income taxes
on such Total Payments and the amount of Excise Tax to which the Executive would
be subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).  The Total Payments shall be
reduced in the following order:  (A) reduction of any cash severance payments
otherwise payable to the Executive that are exempt from Section 409A of the
Code; (B) reduction of any other cash payments or benefits otherwise payable to
the Executive that are exempt from Section 409A of the Code, but excluding any
payments attributable to any acceleration of vesting or payments with respect to
any equity award that are exempt from Section 409A of the Code; (C) reduction of
any other payments or benefits otherwise payable to the Executive on a pro-rata
basis or such other manner that complies with Section 409A of the Code, but
excluding any payments attributable to any acceleration of vesting and payments
with respect to any equity award that are exempt from Section 409A of the Code;
and (D) reduction of any payments attributable to any acceleration of vesting or
payments with respect to any equity award that are exempt from Section 409A of
the Code, in each case beginning with payments that would otherwise be made last
in time.

(b)          Certain Exclusions.  For purposes of determining whether and the
extent to which the Total Payments will be subject to the Excise Tax, (1) no
portion of the Total Payments the receipt or enjoyment of which the Executive
shall have waived at such time and in such manner as not to constitute a
“payment” within the meaning of Section 280G(b) of the Code shall be taken into
account; (2) no portion of the Total Payments shall be taken into account which,
in the written opinion of an independent, nationally recognized accounting firm
(the “Accounting Firm”), does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments shall be taken into account which, in the opinion
of the Accounting Firm, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the Base Amount (as defined in Section 280G(b)(3) of the Code)
allocable to such reasonable compensation; and (3) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Accounting Firm in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

7.            Confidential Information and Non-Solicitation.  The Executive
hereby acknowledges that, as a condition of employment with the Company,
Executive must, concurrently herewith, enter into the Company’s standard
Confidential Information and Development Agreement, containing confidentiality,
non-solicitation and other protective covenants (the “Confidentiality
Agreement”).

8.            Representations.  The Executive hereby represents and warrants to
the Company that (a) the Executive is entering into this Agreement voluntarily
and that the performance of the Executive’s obligations hereunder will not
violate any agreement between the Executive and any other person, firm,
organization or other entity, and (b) the Executive is not bound by the terms of
any agreement with any previous employer or other party to refrain from
competing, directly or indirectly, with the business of such previous employer
or other party that would be violated by the Executive’s entering into this
Agreement and/or providing services to the Company pursuant to the terms of this
Agreement.

9.            Successors.

(a)          This Agreement is personal to the Executive and, without the prior
written consent of the Company, shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

(b)          This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.





7

--------------------------------------------------------------------------------

 



 

(c)          The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.  As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

10.          Miscellaneous.

(a)          Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California, without reference to
principles of conflict of laws.  The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.

(b)          Notices.  All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Executive:  at the Executive’s most recent address on the records of
the Company.

If to the Company:

Leaf Group Ltd.
1655 26th Street
Santa Monica, CA 90404
Attn:  General Counsel

with a copy to:

Goodwin Procter LLP
601 Marshall Street
Redwood City, CA 94063
Attn:  Anthony McCusker

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

(c)          Sarbanes-Oxley Act of 2002.  Notwithstanding anything herein to the
contrary, if the Company determines, in its good faith judgment, that any
transfer or deemed transfer of funds hereunder is likely to be construed as a
personal loan prohibited by Section 13(k) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules and regulations promulgated
thereunder, then such transfer or deemed transfer shall not be made to the
extent necessary or appropriate so as not to violate the Exchange Act and the
rules and regulations promulgated thereunder.

(d)          Section 409A of the Code.

(i)           To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretive guidance issued thereunder.  Notwithstanding any
provision of this Agreement to the contrary, if the Company determines that any
compensation or benefits payable under this Agreement may be subject to
Section 409A of the Code and related Department of Treasury guidance, the
Company shall work in good faith with the Executive to adopt such amendments to
this Agreement or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
that the Company determines are necessary or appropriate to avoid the imposition
of taxes under Section 409A of the Code, including without limitation, actions
intended to (i) exempt the compensation and benefits payable under this
Agreement from Section 409A of the Code, and/or (ii) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance;





8

--------------------------------------------------------------------------------

 



 

provided, however, that this Section 10(d) shall not create an obligation on the
part of the Company to adopt any such amendment, policy or procedure or take any
such other action, nor shall the Company have any liability for failing to do
so.

(ii)          Any right to a series of installment payments pursuant to this
Agreement is to be treated as a right to a series of separate payments.  To the
extent permitted under Section 409A of the Code, any separate payment or benefit
under this Agreement or otherwise shall not be deemed “nonqualified deferred
compensation” subject to Section 409A of the Code and Section 4(d) hereof to the
extent provided in the exceptions in Treasury Regulation Section 1.409A-1(b)(4),
Section 1.409A-1(b)(9) or any other applicable exception or provision of
Section 409A of the Code.

(iii)         To the extent that any payments or reimbursements provided to the
Executive under this Agreement, including, without limitation, pursuant to
Section 2(b)(vi) hereof, are deemed to constitute compensation to the Executive
to which Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply, such
amounts shall be paid or reimbursed reasonably promptly, but not later than
December 31 of the year following the year in which the expense was
incurred.  The amount of any such payments eligible for reimbursement in one
year shall not affect the payments or expenses that are eligible for payment or
reimbursement in any other taxable year, and the Executive’s right to such
payments or reimbursement of any such expenses shall not be subject to
liquidation or exchange for any other benefit.

(e)          Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

(f)           Withholding.  The Company may withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

(g)          No Waiver.  The Executive’s or the Company’s failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 3(c) hereof, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

(h)          Entire Agreement.  As of the Effective Date, this Agreement,
together with the Confidentiality Agreement and the Equity Award Agreements,
constitutes the final, complete and exclusive agreement between the Executive
and the Company with respect to the subject matter hereof and replaces and
supersedes any and all other agreements, offers or promises, whether oral or
written, by any member of the Company and its subsidiaries and affiliates, or
representative thereof.

(i)           Amendment.  No amendment or other modification of this Agreement
shall be effective unless made in writing and signed by the parties hereto.

(j)           Counterparts; Electronic Signatures.  This Agreement and any
agreement referenced herein may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.  Any signature page delivery by any
means of electronic communication (i.e. scanned pdf copy or DocuSign) shall be
binding to the same extent as an original signature page attached hereto.

[SIGNATURE PAGE FOLLOWS]





9

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board (as such authority may be delegated
to the Compensation Committee), the Company has caused these presents to be
executed in its name on its behalf, all as of the day and year first above
written.

 

 

 

 

 

LEAF GROUP LTD.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Sean Moriarty

 

 

Name:

Sean Moriarty

 

 

Title:

Chief Executive Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Adam Wergeles

 

Adam Wergeles

 

10

--------------------------------------------------------------------------------